ACCEPTED
                                                                                                               03-13-00599-CV
                                                                                                                       7462121
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         10/20/2015 4:17:13 PM
                                                                                                             JEFFREY D. KYLE
                              BEIRNE, MAYNARD & PARSONS, L.L.P.                                                         CLERK
                                         112 EAST PECAN STREET
                                               SUITE 2750
                                       SAN ANTONIO, TEXAS 78205
                                                                                           FILED IN
MATTHEW F. WYMER                              (210) 582-0220                       3rd COURT
                                                                                    Direct       OF APPEALS
                                                                                           Dial (210) 582-0217
                                            FAX (210) 582-0231                          AUSTIN,
                                                                                     Email:        TEXAS
                                                                                            mwymer@bmpllp.com

                                                                                   10/20/2015 4:17:13 PM
                                            October 20, 2015                           JEFFREY D. KYLE
                                                                                              Clerk

Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

         Re:       Court of Appeals No. 03-13-00599-CV; Horse Hollow Generation Tie, LLC v.
                   Whitworth-Kinsey #2, Ltd, Whitworth-Kinsey #3, Ltd. and David Olen Whitworth;
                   in the Court of Appeals for the Third District of Texas, Austin, Texas
Dear Clerk,

       The above referenced matter is set for oral argument on November 4, 2015 at 9:00 a.m.
Please allow this letter to serve as notice that Matthew F. Wymer will be presenting the argument
on behalf of Whitworth-Kinsey #3.

       Thank you for your attention to this matter. Should you have any questions or require
additional information, please do not hesitate to contact me.

                                                     Sincerely,

                                                     BEIRNE, MAYNARD & PARSONS, L.L.P.

                                                     /s/ Matthew F. Wymer

MFW/vg

cc:      Jeffrey M. Tillotson
         Email jtillotson@lynnllp.com
         Christopher J. Schwegmann
         Email cschwegmann@lynnllp.com
         David S. Coale
         Email dcoale@lynnllp.com
         Lynn Tillotson Pinker & Cox, LLP
         2100 Ross Avenue, Suite 2700
         Dallas, Texas 75201
         Telephone No. (214) 981-3800
         Telecopier No. (214) 981-3839
         Counsel for Appellant, Horse Hollow Generation Tie LLC
         Via E-Service


                                     Beirne, Maynard & Parsons, L.L.P.
                           Austin • Dallas • Houston • New Orleans • San Antonio
Court of Appeals
Third District of Texas
October 20, 2015
Page 2


        Laird Palmer
        Email lplaw@tstar.net
        Law Offices of Laird Palmer
        341 Ft. McKavitt
        P. O. Box 860
        Mason, Texas 76856
        Telephone No. (325) 347-6350
        Telecopier No. (325) 347-6334
        Co-Counsel for Appellees, Whitworth-Kinsey #2, Ltd. and David Olen Whitworth
        Via E-Service




2239297v.1 005413/106638